Citation Nr: 1627994	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  09-32 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected cephalgia.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1977 to January 1980 and from January 1991 to June 1991.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

During the pendency of the appeal, in an April 2014 rating decision, the RO increased the evaluation for the Veteran's cephalgia to 30 percent, effective June 26, 2008.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

The Board notes that in January 2014 the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for his service-connected cephalgia, posttraumatic stress disorder, and traumatic brain injury residuals.  See January 2014 VA Form 21-8940.  However, later that month, the Veteran withdrew the issue of TDIU.  Thus, the board finds that the issue of TDIU is withdrawn and it will not be addressed below. 

Additionally, the Board notes that there is an April 2015 Statement in Support of Claim wherein the Veteran stated the he would like to withdraw his appeal.  However, the Veteran's representative submitted a May 2016 Appellate Brief indicating that the Veteran does not wish to withdraw his appeal.  Thus, the Board finds that the appeal is not deemed withdrawn.

This appeal consists of a paper claims file and documents in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains the Veteran's appellate brief.  Virtual VA contains the VA treatment records, and other irrelevant or duplicative records.  




FINDING OF FACT

For the entire period on appeal, the evidence is at least evenly balanced as to whether the Veteran's service-connected cephalgia more nearly approximates frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria are met to establish a 50 percent evaluation for the Veteran's cephalgia.  U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124(a); Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for cephalgia.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required as the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for cephalgia.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claim decided herein.  Moreover, the Veteran has not identified any other outstanding records that are relevant to the issue being decided herein.

The Board notes that the Veteran was afforded VA examinations in November 2008, July 2012, and February 2014 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed in further detail below, while the Board ultimately finds that other evidence of record is more probative than the VA examinations in this case, it also finds that the VA examinations are nevertheless adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination that addresses the rating criteria that are relevant to rating the disability in this case. 

Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of this claim, and did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where, as here, entitlement to service-connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  In this case, as explained below, a uniform evaluation is warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
 § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's cephalgia has been assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Under that diagnostic code, migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a (2015).

Neither the rating criteria, nor the Court, have defined "prostrating." Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Court has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Id. at 445.  Thus, migraines need not actually "produce" severe economic inadaptability to warrant a 50 percent rating.  Id. at 445-46.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 50 percent rating for his headaches.  In that regard, the Board finds that the evidence of record, to include the Veteran's lay statements, his headache logs, and notes from the Veteran's private doctor at the Henry Ford Health System, shows that he has experienced headaches multiple times per month or on a weekly basis.

The Veteran was first afforded a VA examination for neurological disorders in November 2008 in connection with his service connection claim.  At that time, the Veteran indicated that for the last fifteen years he has had right temporal headaches, three times per week, lasting half an hour, with an intensity of 5 out of 10.  The Veteran indicated that the headaches resolve spontaneously, and the headaches are not associated with nausea, vomiting or visual changes.  The examiner ultimately opined that the Veteran had a closed head injury while in service with residual chronic recurrent headaches by history.  The examiner did not, however, opine as to whether the Veteran's headaches were prostrating.

The Veteran was afforded another VA examination in July 2012 in connection with his claim.  At that time, the Veteran indicated that he had chronic daily headaches.  Further, he indicated that the headaches last 6 to 8 hours, and described the pain as an eight or nine out of ten.  The Veteran stated that he would close his eyes and try to relax to help with the headaches.  The examiner noted that the Veteran experienced constant head pain, pulsating or throbbing head pain, and pain on both sides of the head.  Further, the examiner noted that the Veteran experienced non-headache symptoms associated with his headaches, such as sensitivity to light, sensitivity to sound, and changes in vision.  Moreover, the examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headaches, and did not have prostrating attacks of non-migraine headache pain.  

However, the Board finds that the July 2012 examiner provided no rationale to support his findings.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  In that regard, the examiner did not address an August 2009 doctor's note stating that rest in a dark area and sleep help relieve his symptoms.  See August 2009 Private Treatment Record.  Further, the August 2009 doctor stated that there may be times at work when the headache episodes occur that the Veteran will need a break in a quiet, dark area.  Additionally, the July 2012 examiner did not address the Veteran's statements that he endures the headaches at work because he is afraid of losing his job, and that every weekend he must stay in bed in the quiet and dark to deal with the severity of his condition.  See August 2009 Substantive Appeal.  Given the above lay statements, which the Board finds competent and credible, as well the August 2009 doctor's statement, the Board finds the July 2012 examination to be of limited probative value regarding the evaluation of the Veteran's headaches.  See Nieves-Rodriguez, 22 Vet.App. at 304.  

The Veteran underwent another VA examination in February 2014.  At that examination, the Veteran reported that his headache symptoms were constant head pain, and pulsating or throbbing head pain, and sensitivity to light.  The Veteran further reported that the headaches last for less than a day.  The examiner noted that the Veteran's head aches and throbs, and that he has to lay down when the headaches are bad.  The examiner opined that the Veteran does not have characteristic prostrating attacks of migraine headache pain, nor does he have prostrating attacks of non-migraine headache pain.  Finally, the examiner indicated that the Veteran's headaches do not impact his ability to work.  

The Board finds that the February 2014 VA examination similarly lacks any rationale to support the findings that the Veteran does not have characteristic prostrating attacks of migraine headache pain, nor does he have prostrating attacks of non-migraine headache pain, in light of the evidence discussed above.  Nieves-Rodriguez, 22 Vet.App. at 304.  Additionally, the Board notes that the Veteran created multiple headache logs to track the severity of his headaches.  While the examiner noted the headache log, he did not discuss its contents.  Hence, given the lay evidence of record, which the Board finds competent and credible, and the August 2009 doctor's statement, the Board finds the February 2014 VA examination to be of limited probative value regarding the evaluation of the Veteran's headaches.  Id.  

As noted above, the Veteran submitted a log reflecting the frequency and severity of his headaches.  The headache logs show that the Veteran has headaches multiple times per week, over several months.  The logs were based on the Veteran's 2012, 2013, and 2014 headaches.  Additionally, the Veteran submitted doctor's notes regarding his headache disability.  Importantly, the Veteran's private doctor noted that the headache episodes can be on a daily basis at a minimum of six hours per day.  He opined that rest in a dark area and sleep help relieve the Veteran's symptoms, and that there may be times at work when the episodes occur that the Veteran will need a break in a quiet, dark area.  See February 2014 Private Treatment Record; August 2009 Private Treatment Record.  

After careful review of the evidence of record, lay and medical, the Board finds that the Veteran's service-connected headaches more nearly approximate the criteria for a 50 percent evaluation.  In making this determination, the Board notes that the occurrence of weekly headaches is very frequent.  The evidence of record also shows that the Veteran should sleep or rest in a quiet and dark area to relieve his symptoms.  Thus, the Board finds that the Veteran does have completely prostrating and prolonged attacks.  

In addition, the Board finds that the Veteran's frequent, completely prostrating and prolonged attacks are productive of severe economic inadaptability.  Although the Veteran is capable of employment, the Board notes that "economic inadaptability" does not mean unemployability.  The Veteran's doctor recommended that he be allowed to have short periods of rest during a headache while at work.  See August 2009 Private Treatment Report.  Additionally, the Veteran has indicated that he feels as if he would get terminated if he called in sick because of his headaches. 

Resolving all doubt in the favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 50 percent evaluation under Diagnostic Code 8100.  As a 50 percent evaluation is the maximum schedular evaluation available under Diagnostic Code 8100, a rating in excess of 50 percent cannot be assigned.  The Board also finds that there are no other potentially applicable diagnostic codes.  Indeed, Diagnostic Code 8100 specifically governs the evaluation of the Veteran's disability.  There has also been no assertion that any other diagnostic code is applicable.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's headaches are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the rating criteria contemplate his chief complaints and manifestations, including the frequency of his headaches, their debilitating nature, and their effect on his ability to work.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.").  Significantly, the Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated by his assigned disability rating.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected cephalgia under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to an initial 50 percent rating, but no higher, for cephalgia is granted for the entire period on appeal, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


